    Case
     Case19-34054-sgj11
          21-03005-sgj Doc
                        Doc21-5
                            1233Filed
                                 Filed04/13/21
                                       10/20/20 Entered
                                                 Entered04/13/21
                                                         10/20/2017:10:19
                                                                  10:06:58 Page
                                                                            Page1 1ofof4 4
                                                                                             Docket #1233 Date Filed: 10/20/2020




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 20, 2020
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

                                                                        )
     In re:                                                             )   Chapter 11
                                                                        )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                               )   Case No. 19-34054-sgj11
                                                                        )
                                          Debtor.                       )   Re: Docket No. 906
                                                                        )

         FIRST SUPPLEMENTAL ORDER SUSTAINING FIRST OMNIBUS OBJECTION TO
           CERTAIN (A) DUPLICATE CLAIMS; (B) OVERSTATED CLAIMS; (C) LATE-
                  FILED CLAIMS; (D) SATISFIED CLAIMS; (E) NO-LIABILITY
                 CLAIMS; AND (F) INSUFFICIENT-DOCUMENTATION CLAIMS

               Having considered the Debtor’s First Omnibus Objection to Certain (A) Duplicate

     Claims; (B) Overstated Claims; (C) Late-Filed Claims; (D) Satisfied Claims; (E) No-Liability

     Claims; and (F) Insufficient-Documentation Claims (the “Objection”), 2 the claims listed on

     Schedule 5 attached hereto, any responses thereto, and the arguments of counsel, the Court finds


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.
                                                                                                                 EXHIBIT "5"

     DOCS_NY:41315.2 36027/002                                                     ¨1¤}HV4*4                  %%«
                                                                                       1934054201020000000000005
Case
 Case19-34054-sgj11
      21-03005-sgj Doc
                    Doc21-5
                        1233Filed
                             Filed04/13/21
                                   10/20/20 Entered
                                             Entered04/13/21
                                                     10/20/2017:10:19
                                                              10:06:58 Page
                                                                        Page2 2ofof4 4




that (i) notice of the Objection was good and sufficient upon the particular circumstances and

that no other or further notice need be given; (ii) the Objection is a core proceeding under 28

U.S.C. § 157(b)(2); (iii) each holder of a claim listed on Schedule 5 attached hereto was properly

and timely served with a copy of the Objection, the proposed form of this Order, the

accompanying schedules, and the notice of hearing on the Objection; (iv) any entity known to

have an interest in the claims subject to the Objection has been afforded reasonable opportunity

to respond to, or be heard regarding, the relief requested in the Objection; and (v) the relief

requested in the Objection is in the best interests of the Debtor’s creditors, its estate, and other

parties-in-interest. Accordingly, the Court finds and concludes that there is good and sufficient

cause to grant the relief set forth in this Order. It is therefore ORDERED THAT:

        1.       The Objection is SUSTAINED as set forth herein.

        2.       Each of the claims listed as a No-Liability Claim on Schedule 5 hereto is

disallowed and expunged in its entirety; provided, however, that notwithstanding anything herein

to the contrary, the rights of the holders of Claim Numbers 95, 104, 108, and 119 to file a proof

of claim with respect to (i) a claim arising from the Debtor’s rejection of a contract under 11

U.S.C. § 365 or (ii) a contingent, unliquidated claim arising from premiums paid by either of

Highland Capital Management Fund Advisors, L.P., or NexPoint Advisors, L.P., post-petition to

the self-insured health insurance plan maintained by the Debtor through BlueCross BlueShield of

Texas will not be affected or prejudiced by this Order; provided, further, that the rights of the

claimants listed on Schedule 5 to assert post-petition claims, including administrative expense

claims pursuant to 11 U.S.C. § 503, and the rights of the Debtor or any other party to oppose

such claims, will not be affected or prejudiced by this Order.




                                                 2
DOCS_NY:41315.2 36027/002
Case
 Case19-34054-sgj11
      21-03005-sgj Doc
                    Doc21-5
                        1233Filed
                             Filed04/13/21
                                   10/20/20 Entered
                                             Entered04/13/21
                                                     10/20/2017:10:19
                                                              10:06:58 Page
                                                                        Page3 3ofof4 4




        3.       The official claims register in the Debtor’s chapter 11 case shall be modified in

accordance with this Order.

        4.       The Debtor’s rights to amend, modify, or supplement the Objection, to file

additional objections to the Disputed Claims and any other claims (filed or not) which may be

asserted against the Debtor, and to seek further reduction of any claim to the extent such claim

has been paid, are preserved. Additionally, should one or more of the grounds of objection

stated in the Objection be overruled, the Debtor’s rights to object on other stated grounds or any

other grounds that the Debtor may discover are further preserved.

        5.       Each claim and the objections by the Debtor to such claim, as addressed in the

Objection and set forth on Schedule 5 attached hereto, shall constitute a separate contested

matter as contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order

with respect to each claim. Any stay of this Order pending appeal by any claimant whose claims

are subject to this Order shall only apply to the contested matter which involves such claimant

and shall not act to stay the applicability and/or finality of this Order with respect to the other

contested matters listed in the Objection or this Order.

        6.       The Debtor is authorized and empowered to take any action necessary to

implement and effectuate the terms of this Order.

        7.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        8.       The Court shall retain jurisdiction over all matters arising from or related to the

interpretation and implementation of this Order.

                                     ###END OF ORDER###




                                                   3
DOCS_NY:41315.2 36027/002
                                                                                HighlandCapitalManagement,L.P.
                                                                                     CaseNo.19Ͳ34054Ͳsgj11
                                                                                  Schedule5ͲNoLiabilityClaims
                                                                                                                                                                                                           Case




Sequence
   No.                       Claimant'sName                ClaimNo.   DateFiled   ClaimAmount                                                    Notes
    1     HighlandCapitalManagementFundAdvisors,L.P.       95      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    2     HighlandCapitalManagementFundAdvisors,L.P.      119      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    3     HighlandCapitalManagementServices,Inc.           175      04/23/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    4     HighlandCapitalManagementServices,Inc.           176      04/23/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    3     HighlandFixedIncomeFund                           109      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                            Case19-34054-sgj11




    4     HighlandFundsI                                     106      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    5     HighlandFundsII                                    114      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                 21-03005-sgj Doc




    6     HighlandGlobalAllocationFund                       98      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    7     HighlandHealthcareOpportunitiesFund               116      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
    8     HighlandiBoxxSeniorLoanETF                       122      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                               Doc21-5




    9     HighlandIncomeFundHFRO                            105      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   10     HighlandMergerArbitrageFund                       132      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   11     HighlandOpportunisticCreditFund                   100      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                                   1233Filed




   12     HighlandSmallͲCapEquityFund                       127      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   13     HighlandSociallyResponsibleEquityFund            115      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   14     HighlandTotalReturnFund                           126      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   15     NexPointAdvisors,L.P.                              104      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   16     NexPointAdvisors,L.P.                              108      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                                        Filed04/13/21




   17     NexPointCapital,Inc.                               107      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   18     NexPointCapital,Inc.                               140      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   19     NexPointHealthcareOpportunitiesFund               121      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   20     NexPointLatinAmericaOpportunitiesFund            130      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
   21     NexPointRealEstateStrategiesFund                 118      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                                              10/20/20 Entered




   22     NexPointStrategicOpportunitiesFund                103      04/08/20      Unliquidated      NoliabilityontheDebtor'sbooksandrecords;noamountisassertedwithrespecttothisclaim
                                                                                                                                                                                                                                                        Entered04/13/21
                                                                                                                                                                                                                                                                10/20/2017:10:19
                                                                                                                                                                                                                                                                         10:06:58 Page
                                                                                                                                                                                                                                                                                   Page4 4ofof4 4
